Citation Nr: 1432774	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  11-12 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a respiratory disorder, including as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, M.T., B.M.


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

A hearing was held on April 23, 2013, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id at 5.  In light of the Court's decision in Clemons and the varying respiratory system disorders, the Board recharacterized the issue on appeal as entitlement to service connection for a respiratory disorder, in the July 2013 decision.

In July 2013, the Board remanded the issues of entitlement to service connection for a right and left knee disorder for further development.  That development was completed, and the case was returned to the Board for appellate review.

Also in July 2013, the Board issued a decision denying entitlement to service connection for a respiratory disorder.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a March 2014 Order, the Court vacated the portion of the July 2013 Board decision denying entitlement to service connection for a respiratory disorder, and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To provide the Veteran with adequate VA medical opinions as required by VA's duty to assist.

Pursuant to the Board's July 2013 remand directives, the Veteran was provided with a VA examination regarding his bilateral knee disorders, in August 2013.  The VA examiner noted the Veteran's reported history and current symptoms and diagnosis of degenerative joint disease of the knees.  The examiner checked the box that the claimed condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  In the rationale section, however, the examiner wrote the following:

. . . It is impossible to state without resorting to mere speculation that Veteran's current condition is related to that 1 incident he claims occurred in 1954 (fall from 30-foot pole).  There are other records from the time he was in the army reserve, however, these do not mention problems with knees (Veteran states he did not complain much about anything to avoid any repercussions while in the army reserve).  Based solely on the history given by the Veteran, it is at least as likely as not that the current knee condition may be related to injury while in service.

It is well established that that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2.  In Jones v. Shinseki, the Court held that in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.  See 23 Vet. App. 382 (2010).  Additionally, an opinion is of limited to no probative value when it is phrased in vague terms or based on an inaccurate factual premise.  The Court has held that the use of such equivocal language as 'may' makes a statement by an examiner speculative in nature.  Bostain v. West, 11 Vet. App. 124, 127-28 , quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).

In this case, the examiner checked the box indicating a positive opinion regarding the nexus between the Veteran's current disability and service, but the rationale provided does not support that finding.  Although the examiner stated that she could not state without resort to speculation that the degenerative joint disease of the knees was related to the incident described from service, she also indicated that she was basing her conclusion on a history given solely by the Veteran.  The Board notes that the record contains lay statements from the Veteran spouse, friends, and family members regarding the progression of his knee disorder.  Additionally, the claims file contains a November 2011 letter from a private physician, Dr. C., noting that there is a "definite possibility" of a direct correlation between the Veteran's injuries and the subsequent arthritis, "as it is a well-known fact that significant knee trauma is associated with arthritis in the future. . . ."  Dr. C. concluded that "with the history of pain hurting him off and on since the injuries without a complete resolution of his symptoms, there is the definite likelihood that there was traumatic injury to the cartilage at the time of these injuries and/or other structures in the knees."  As it is unclear whether the examiner considered this evidence, the examiner's "mere speculation" statement cannot be relied upon for adjudicatory purposes.  Additionally, as noted above, the statement that it is at least as likely as not that the current knee condition may be related to service is too speculative to establish a medical nexus.

As the conclusion reached does not correspond with the rationale, the Board finds that the opinion is inadequate.   On remand, an addendum VA medical opinion should be sought regarding the etiology of the Veteran's bilateral knee disorders.

The Veteran has been provided with a number of VA examinations and opinions with regard to the issue of entitlement to service connection for a respiratory disorder.  During the pendency of this appeal, the Veteran has been provided with diagnoses of asthma, interstitial lung disease, chronic obstructive pulmonary disease, obstructive chronic bronchitis, and bronchiectasis.  Although a number of private and VA physicians also provided a diagnosis of asbestosis, an October 2012 VA examiner opined that while the Veteran likely had asbestos exposure, he does not have asbestosis.  The examiner reasoned that asbestosis is an interstitial lung disease, but there were no clear markings of diffuse interstitial lung disease across the imaging tests performed.  He also pointed to a May 2012 VA treatment record showing the Veteran's breathing improved with inhalers, which he stated "is something that does not occur with asbestosis since asbestosis is again a restrictive type lung condition."

Although the May 2012 examiner conducted a fairly thorough review of the medical evidence in the claims file, the examiner's review of particular medical evidence and the examiner's statement that "there is no clear marking of interstitial lung disease across the images," leave it unclear whether he took into account a December 2011 Chest CT.  This test was interpreted by VA physicians and pulmonologists (in December 2011, January 2012, and May 2012 notes) as showing interstitial markings/interstitial lung disease.  On remand, a clarifying medical opinion should be sought which considers the full medical evidence of record.

Additionally, the Board notes that the Veteran has also asserted that his respiratory disorders are related to exposure to coal-burning stoves while stationed at Fort Bragg.  No VA medical opinion has been provided regarding this theory, and the duty to assist requires that VA provide such an opinion.

Finally, the Board acknowledges that the May 2012 examiner provided an etiological opinion regarding the etiology of asbestosis, from which the examiner found the Veteran did not suffer.  However, as noted above, the Veteran has been provided with diagnoses of a number of respiratory disorders during the appeal period.  On remand, a VA medical opinion regarding etiology must be sought for any respiratory diagnosis determined to have been present at some point during the appeal period.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the Veteran's VA claims file to an appropriate medical professional, who has not yet performed a compensation and pension examination for this Veteran, for a supplemental etiological opinion regarding the Veteran's left and/or right knee disorders.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any knee disorder, to include degenerative joint disease, arose during or within one year of active service, or is otherwise causally or etiologically related to any incident of service.

In coming to a conclusion, the examiner should consider and discuss the Veteran's competent lay statements regarding a 1954 fall off a 30-foot pole and jamming his knees when landing on his feet, after which he was put on light duty; the onset of knee pain in service; and a continuity of knee symptomatology since service.  The examiner's attention is also directed to a November 2011 private physician statement regarding the knee disorders.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The rationale for all requested opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  Refer the Veteran's VA claims file to an appropriate medical professional, for a supplemental medical opinion regarding the nature and etiology of the Veteran's respiratory disorders.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner should address the following:

a.  Identify the diagnosis for any respiratory disorder present at any time during the appeal period (from January 2010 to present).

In responding to this inquiry, the examiner is advised that the Veteran has been provided with various diagnoses including the following:

i.  Asbestosis: private treatment notes from D.A.B. and D.P. dated from December 2009 to March 2010; January 2012 VA examination report; February 2013 pulmonary note from Central Texas Health Care System (HCS); (October 2010 VA examination determines no asbestosis).

ii.  Asthma:  January 2012 primary care note from Waco VA Medical Center (VAMC); January 2012 pulmonary out-patient consult; February 2013 pulmonary note from Central Texas HCS.

iii.  Interstitial lung disease: December 2009 private chest views by Dr. J.W.; December 2011VA chest CT.

iv.  Chronic obstructive pulmonary disease: July 2010 VA examination; (January 2012 pulmonary out-patient consult notes normal PFT and no COPD).

v.  Obstructive chronic bronchitis and/or bronchiectasis: July 2010 VA examination; October 2012 VA examination; January 2013 CT of chest by VA.

[Note:  The medical evidence listed above is not a complete recitation of the relevant medical evidence in the claims file.  The examiner should not limit their review to the records referenced, but should conduct a thorough review of all relevant evidence of record.]

b.  For any respiratory disorder found to be present during the appeal period, state whether it is at least as likely as not (50 percent or greater probability) that the disorder was incurred in or is otherwise related to the Veteran's military service, to specifically include exposure to the following while stationed at Fort Bragg, North Carolina: coal-burning stoves and asbestos, via living in a barracks noted to contain asbestos. 

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The rationale for all requested opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Thereafter, review the requested medical reports to ensure responsiveness and compliance with the directives of this remand.  If needed, implement corrective procedures.  

4.  After completing the above, conduct any further development deemed appropriate and then readjudicate the issues on appeal in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



